Exhibit 32.1 – Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. I, Wm. Milton Cox, Chief Executive Officer of Gulf Western Petroleum Corporation (the "Company"), hereby certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Quarterly Report on Form 10-QSB for the three months ended November 30, 2007 (the "Report") which this statement accompanies fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:January 14, 2008 /s/ Wm. Milton Cox Chairman and Chief Executive Officer (principal executive officer)
